Citation Nr: 1450085	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health Care System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from June 19, 2011 to June 21, 2011 at Tallahassee Memorial Hospital.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health Care System in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from June 19, 2011 to June 21, 2011 at Tallahassee Memorial Hospital.  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.


FINDINGS OF FACT

1.  At the time of his June 19, 2011 emergency treatment, the Veteran was service connected for coronary artery bypass, evaluated as 60 percent disabling, and left knee bilateral collateral ligament tear, dislocation of the left shoulder, degenerative disc disease of the cervical spine, bilateral high frequency hearing loss, peptic ulcer, and hemorrhoidectomy, all evaluated as noncompensable.  He was evaluated as permanently and totally disabled.
 
2.  The Veteran received emergency medical treatment for severe head, neck, and leg pain and weakness, and balance disturbance at Tallahassee Memorial Hospital's Emergency Department from June 19, 2011 to June 21, 2011.  He was diagnosed with gait imbalance secondary to physical deconditioning and probably autonomic dysfunction. 

3.  A prudent layperson would believe the symptoms the Veteran experienced prior to hospitalization were emergent in nature.
 
4.  VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms, as well as the significant distance involved to reach the nearest VA Medical Center in Lake City, Florida (112 miles).


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred from June 19, 2011 to June 21, 2011 at Tallahassee Memorial Hospital, have been met. 38 U.S.C.A. §§ 1703 , 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 17.52, 17.53, 17.54, 17.120, 17.130 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) that describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2013).  VA complied with these provisions in this case.  The October 2011 decision and November 2011 Statement of the Case notified the Veteran of the reasons and bases for denial and provided him notice of procedural and appellate rights.  As such, the duties to notify and assist have been met.

II. Medical Reimbursement

Legal Criteria

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52. 

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

Additionally, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

 (b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

 (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Emergency treatment is defined as medical care or services that are furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725 (f)(1); 1728(c) (giving 'emergency treatment' the same meaning as provided in 1725(f)(1)); 38 C.F.R. §§ 17.120, 17.1002; see Swinney v. Shinseki, 23 Vet.App. 257, 263 (2009). The standard for emergency treatment would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possess an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.1002(b) .  'Emergency treatment' includes treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C) . 

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Analysis

The pertinent facts of this case are as follows.  The Veteran called the VA telecare-Gainesville on June 19, 2011 to report his symptoms.  He complained of neck pain/cramp that felt like his head was being jerked off.  Additionally, while he was playing a video game, he felt his balance was off, like he was going to fall.  He also reported that he was again seeing flashing lights across his chest.  The nurse recommended that the Veteran should consider calling an ambulance now and needed to see a doctor at the Emergency Room.  The Veteran agreed to go to the local ER, but declined to call an ambulance as his spouse would drive him. 

Emergency room records from Tallahassee Memorial Hospital (TMH) on June 19, 2011, reflect that the Veteran presented with head and neck pain and weakness, and balance disturbance for the past 10 days.  The physician's impression was a possible stroke, vertigo, and/or spinal stenosis.  The clinical diagnosis after evaluation was ataxia and paresthesia.  The Veteran was admitted to the hospital for further evaluation at that time.

Additionally, a June 20, 2011 hospital record noted that the Veteran had a history of severe peripheral neuropathy and chronic lower extremity weakness, who presented from home after having worsening balance difficulty and pain in his neck.  In the last four months, the Veteran said that he had weakness in his legs mostly when he got up from a sitting position.  He had to use his braces to help get him up to a standing position.  Once standing, he reported that he had fairly good balance and ability to ambulate.  However, in the last week and a half, the Veteran felt as if he was always tilting to the left  side, but had no falls.  Despite this, the Veteran stated that he was able to use his Wii at home and play golf without his leg braces.  Tonight, the Veteran reported that playing the game caused him trouble as he was off balance more than usual and developed severe neck burning that went up into his head.  

The June 21, 2011 discharge summary noted that the Veteran presented to the emergency room complaining of weakness, specifically noting that he was actually lateralizing his left side when he was trying to walk.  He reported that he kind of felt that he was under a drunken state.  He was trying to play a video game and was unable to play due to overwhelming lower extremity weakness.  The physician noted that most of the Veteran's symptoms were probably secondary to physical deconditioning and also autonomic dysfunction due to his peripheral neuropathy.  Additionally, the record noted that the Veteran's diabetic medication was changed.  

In the October 2011 decision, the Veteran's Health System denied reimbursement for non-VA care to the Veteran because a VA facility was available.

In response, the Veteran submitted an October 2011 Notice of Disagreement indicating that the day he required emergency medical care was a Sunday and the Tallahassee VA Outpatient Clinic was not open.  Additionally, he stated that the next nearest VA facility would be Lake City VA Hospital, which was over a two hour drive.  Furthermore, he reported that he contacted the VA Triage Nurse on the day of the incident and was told to go to the nearest hospital.  He also reported  that he contact his civilian doctor and was told to go to the hospital.  Additionally, he noted that he was service-connected for unemployability and that he was eligible for free care through the VA.

In the November 2011 Statement of the Case, a reviewing physician determined that the Veteran went to the emergency room for a balance disturbance.  He also found that this problem had been ongoing for the past ten days, which gave the Veteran ample time to make an appointment with the Tallahassee VAOPC.  Therefore, the physician concluded that due to there being time for the Veteran to make an appointment, payment for services from June 19, 2011 to June 21, 2011 was denied. 

In this case, the record shows the Veteran has a total disability permanent in nature resulting from a service-connected disability.  Specifically, he is service connected for coronary artery bypass, evaluated as 60 percent disabling; left knee bilateral collateral ligament tear, dislocation of the left shoulder, degenerative disc disease of the cervical spine, bilateral high frequency hearing loss, peptic ulcer, and hemorrhoidectomy, all evaluated as noncompensable; and evaluated as permanently and totally disabled due to a service-connected disability (heart condition) since July 1, 2000.  As he has a total disability that is reasonably certain to continue throughout his life, treatment for unauthorized medical expenses for any disability is eligible for reimbursement for emergency medical expenses provided the other criteria have been met.  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 4.15. 

The next question in this case is whether the Veteran's symptoms at the time he sought care on June 19, 2011, at TMH were emergent in nature.  In evaluating whether a prudent layperson would consider the treatment emergent, both medical and lay evidence may be considered.  Swinney, 23 Vet. App. at 267.  It has further been explained that a medical determination made in hindsight is not dispositive of whether the claimant is eligible for reimbursement under section 1725.  Id. at 265. 

Evaluating the evidence in light of the above criteria reflects that a prudent layperson would believe the Veteran's medical condition was emergent.  The aforementioned statements from the Veteran and the VA telecare nurse, coupled with the emergency treatment reports from TMH, suggest that although the Veteran stated that he had balance issues for the past ten days, the onset of increased balance issues and severe neck burning that went up to his head was rather sudden and painful, ultimately prompting the emergency room doctor to admit him for a possible stroke, vertigo, and/or spinal stenosis.  Although not expressly stated by the Veteran, it is clear that he believed the situation was emergent, otherwise it is doubtful that he would have called VA and his private physician prior to going to TMH.  Additionally, it is clear that the Veteran believed the situation was emergent after the VA telecare nurse recommended that he call an ambulance after reporting his current symptoms.  The Board thus finds that the Veteran has provided competent and credible evidence of the nature and severity of the Veteran's symptoms on June 19, 2011.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, while the diagnosis ultimately rendered was not for an emergency condition, the Board finds that a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place given the Veteran's circumstances.

The final question is whether VA facilities were feasibly available.  The record reflects that the Veteran lives in Tallahassee, Florida, which is approximately 112 miles from the closest VA Medical Center located in Lake City, Florida, and approximately 8 miles from TMH.  As previously stated, the local Tallahassee VA Outpatient Clinic was not open, as it was a Sunday.  In light of the inaccessibility of VA emergency room type care for over 112 miles from the Veteran's residence in contrast to the 8 miles to TMH, the Board finds that a VA medical facility was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable. 

In so finding, the Board recognizes that the November 2011 review physician found that treatment at a VA hospital was feasibly available.  However, as noted above, medical determinations made in hindsight are not dispositive of whether the claimant is eligible for reimbursement under section 1725.  In this case, the Board places significantly more weight upon the competent and credible statements made by the Veteran, the VA telecare nurse on the day of the incident, and the contemporaneous medical evidence/emergency room records. 

For these reasons outlined above, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for payment or reimbursement for unauthorized medical treatment furnished by Tallahassee Memorial Hospital from June 19, 2011 to June 21, 2011, under 38 U.S.C.A. § 1728, have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from June 19, 2011 to June 21, 2011 at Tallahassee Memorial Hospital is granted.   



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


